Exhibit 10.70 Complementary Agreement of Land Mortgage Loan Contract Party A (Lender): Shijiazhuang Zhongbo Automob i l e Co., Ltd. (hereinafter referred to as "Party A") Party B (Borrower): Northern Altair Nanotechnologies Co., Ltd. (hereinafter referred to as "Party B") 1. Party A and Party B signed two sums of land mortgage loan contracts respectively in September 2015 and March 2016; the total amount of the two loan contract is RMB 59,400,000.00. After friendly negotiation of both parties, the loan interest of Article I under the original contract has changed as: The loan interest of the two sums in 2015 and 2016 is zero; it begins to calculate interest accrual from 2017. 2. The original contract clauses are invariant. 3. This agreement is in quadruplicate with Party A and Party B holding two respectively. Party A: Shijiazhuang Zhongbo Automobile Co., Ltd. Shijiazhuang Zhongbo Automobile Co., Ltd. (Seal) Party B: Northern Altair Nanotechnologies Co., Ltd. Northern Altair Nanotechnologies Co., Ltd. Legal representative (or authorized representative): Sun Guohua Legal representative (or authorized representative): Wei Guohua MM/DD/YYYY MM/DD/YYYY
